DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 10702775 in view of KANDO et al. [US20080119268], hereinafter KANDO. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to the same apparatus/method to identify a virtual character corresponding to a target area as the target character and lock the target character. The only difference between the instant claims 1, 13 and 14 and claims 1 and 10-12 of U.S. Patent No. 10702775 is that the instant claims 1, 13 and 14 divides the first virtual skill region into a plurality of subregions corresponding to each virtual character based on the virtual characters and the survival coefficients of the plurality of virtual characters; while claims 1 and 10-12 of U.S. Patent No. 1070277 uses “target selection condition in real time from a predetermined distance range” without specifying survival coefficient. Nevertheless, KANDO teaches a survival coefficient as life points associated with player character ([0021], “display another life point meter for showing a remaining life point of a specific attack target character in a display region other than the life point display region on the image display screen. Since the video game processing apparatus may have a configuration as described above, it is possible for the player to easily view a present state and transition of the life point of the specific attack target character in addition to the plurality of player characters”). Thus, it would have been obvious to one of ordinary skill in the art before the priority date of the invention to modify claims 1 and 10-12 of U.S. Patent No. 10702775 to include the survival .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, 10 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANDO et al. [US20080119268], hereinafter KANDO.
Regarding claim 1, KANDO discloses a virtual character processing method, comprising: 
generating a first virtual skill region in response to a first touch operation on a virtual skill button on a user interface ([0093], “The player characters PCs that can be operated may be set to be different from each other in accordance with each of the cross key 31 and the group of buttons 32 of the keypad 30 or each of detection regions in the case where the touch panel 40 are divided into the plurality of detection regions” and [0124], “Namely, as shown in FIG. 5A, the player touches any one of the group of icons 46a, which abstractly expresses attacks that the player character 43 can use, on the touch panel 40 corresponding to the player character 43 with the touch pen 41 or the like to select the one icon”); 
identifying a plurality of virtual characters in the current view field and survival coefficients of the plurality of virtual characters ([0021], “a remaining life point of a specific attack target character” and [0170], “player characters 42, 43”); 
dividing the first virtual skill region into a plurality of subregions corresponding to each virtual character based on the virtual characters and the survival coefficients ([0021], “display another life point meter for showing a remaining life point of a specific attack target character in a display region other than the life point display region on the image display screen. Since the video game processing apparatus may have a configuration as described above, it is possible for the player to easily view a present state and transition of the life point of the specific attack target character in addition to the plurality of player characters” and [0170], “an input detection region of the touch panel 40 is divided into two sub regions; and the player characters 42, 43 are respectively associated with the sub regions”); 
in response to a selection operation on the plurality of regions, determining the subregion corresponding to the selection operation as a target area; and identifying a virtual character corresponding to the target region as the target character and locking the target character ([0124], “Namely, as shown in FIG. 5A, the player touches any one of the group of icons 46a, which abstractly expresses attacks that the player character 43 can use, on the touch panel 40 corresponding to the player character 43 with the touch pen 41 or the like to select the one icon. As shown in FIG. 5B, the player then specifies an enemy character 49a (or an enemy character 49b), which the player wants to cause the player character 43 to attack, by touching the enemy character 49a or 49b on the touch panel 40 with the touch pen 41”).
Regarding claim 2, KANDO discloses the virtual character processing method according to claim 1, wherein, after response to the first touch operation on the virtual skill button on the user interface, the method further comprises: generating first virtual skill region on the virtual skill button ([0124], “Namely, as shown in FIG. 5A, the player touches any one of the group of icons 46a, which abstractly expresses attacks that the player character 43 can use, on the touch panel 40 corresponding to the player character 43 with the touch pen 41 or the like to select the one icon. As shown in FIG. 5B, the player then specifies an enemy character 49a (or an enemy character 49b), which the player wants to cause the player character 43 to attack, by touching the enemy character 49a or 49b on the touch panel 40 with the touch pen 41”).
claim 3, KANDO discloses the virtual character processing method according to claim 1, wherein the method further comprises: providing a first sighting scope model; and adjusting an aiming direction of the first sighting scope model according to a second touch operation on a first preset region on the user interface ([0091], “Subsequently, the control section 11 determines a viewpoint position of a virtual camera, a direction of a visual axis, and a size of a visual angle in accordance with the control program” and [0096], “Namely, in accordance with the movement of the position of the player character PC by means of the movement process, the control section 11 updates necessary data among data on the viewpoint position of the virtual camera, data on the direction of a visual axis, data on the size of a visual angle, and the like. The control section 11 then changes the setting content of the virtual camera”).
Regarding claim 5, KANDO discloses the virtual character processing method according to claim 3, wherein, after response to the touch operation on the virtual skill button on the user interface, the method further comprises: generating a second sighting scope model on the first sighting scope model, wherein a virtual character aimed by the second sighting scope model is the target character ([0096], “Namely, in accordance with the movement of the position of the player character PC by means of the movement process, the control section 11 updates necessary data among data on the viewpoint position of the virtual camera, data on the direction of a visual axis, data on the size of a visual angle, and the like. The control section 11 then changes the setting content of the virtual camera”).
Regarding claim 6, KANDO discloses the virtual character processing method according to claim 5, wherein the method further comprises: in response to the selection operation on the plurality of subregions determining a position of the second sighting scope model according to the selection operation; and identifying the target character according to the position of the second sighting scope model ([0124], “Namely, as shown in FIG. 5A, the player touches any one of the group of icons 46a, which abstractly expresses attacks that the player character 43 can use, on the touch panel 40 corresponding to the player character 43 with the touch pen 41 or the like to select the one icon. As shown in FIG. 5B, the player then specifies an enemy character 49a (or an enemy character 49b), which the player wants to cause the player character 43 to attack, by touching the enemy character 49a or 49b on the touch panel 40 with the touch pen 41”).
Regarding claim 9, KANDO discloses the virtual character processing method according to claim 1, wherein a second virtual skill region is immediately adjacent to the first virtual skill region, the method further comprises:  moving the view field along a direction in which the touch operation moves, if the touch operation is located outside the first virtual skill region and within the second virtual skill region ([0096], “Namely, in accordance with the movement of the position of the player character PC by means of the movement process, the control section 11 updates necessary data among data on the viewpoint position of the virtual camera, data on the direction of a visual axis, data on the size of a visual angle, and the like. The control section 11 then changes the setting content of the virtual camera”).
Regarding claim 10, KANDO discloses the virtual character processing method according to claim 9, wherein the method comprises: when the touch operation returns to the first virtual skill region from the second virtual skill region, controlling a position of the first virtual skill region to change so that a relative position of a new target character in the view field is in consistent with a relative position of the virtual skill button in the first virtual skill region ([0096], “Namely, in accordance with the movement of the position of the player character PC by means of the movement process, the control section 11 updates necessary data among data on the viewpoint position of the virtual camera, data on the direction of a visual axis, data on the size of a visual angle, and the like. The control section 11 then changes the setting content of the virtual camera”).
Regarding claims 13 and 14, please refer to the claim rejection of claim 1.
Regarding claims 15 and 16, please refer to the claim rejections of claims 2 and 3.
claims 18 and 19, please refer to the claim rejections of claims 5 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KANDO, in view of TANG et al. [US20180001189], hereinafter TANG.
Regarding claim 4, KANDO discloses the virtual character processing method according to claim 3. However, KANDO does not disclose wherein, after response to the first touch operation on the virtual skill button on the user interface, the method further comprises: identifying a closest virtual character to the first sighting scope model as the target character.
Nevertheless, TANG teaches in a like invention, identifying a closest virtual character as the target character ([0064], “a target that is closest to the controlled virtual character is selected and locked, and the locked target is added to the locking array”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by KANDO, to have the closest virtual character as the target character, as taught by TANG, in order to make it easier for accurately aiming at the target to achieve a better shooting result.
Regarding claim 8, the combination of KANDO and TANG discloses the virtual character processing method according to claim 4, wherein the method further comprises: controlling the view field to move to a direction in which the target character moves, if the target character moves to outside of the current view field (KANDO, [0096], “Namely, in accordance with the movement of the position of the player character PC by means of the movement process, the control section 11 updates necessary data among data on the viewpoint position of the virtual camera, data on the direction of a visual axis, data on the size of a visual angle, and the like. The control section 11 then changes the setting content of the virtual camera”).
Regarding claims 17 and 21, please refer to the claim rejections of claims 4 and 8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANDO, in view of Niida [US20070075985].
Regarding claim 11, KANDO discloses the virtual character processing method according to claim 10. However, KANDO does not disclose wherein the method further comprises: determining a region formed by the first virtual skill region and the second virtual skill region is a third virtual skill region; canceling releasing a skill to the target character, if no touch operation is detected outside the third virtual skill region; and releasing a skill to the target character, if no touch operation is detected in the third virtual skill region.
Nevertheless, Niida teaches using a touch operation detected in or outside a third are as a criteria to determine if a skill should be released or cancelled ([0119], “in a case that the stick or the like 24 is released from the touch panel 22 before the slide input is moved to the outside of the third area 78, this case is regarded as a cancel of the input, and the ball 70 is not moved. Meanwhile, when the slide input is moved to the outside of the third area 78 even at once, in this embodiment, the ball 70 is moved after the ending point is determined”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by KANDO, to have using a touch operation detected in or outside a third are as a criteria to determine if a skill should be released or cancelled, as taught by Niida, in order to provide the player with the flexibility to cancel an operation.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715